ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant’s motion is predicated on the contention that the evidence is insufficient to support the conviction of theft from the person, and does not measure up to the requirements of the law where the conviction rests upon circumstantial evidence.
This contention has caused us to again examine the facts and we can not agree with appellant’s position. He was by his own admission in possession of the money and billfold belonging to Gayle, and pointed out to the sheriff where he had thrown the billfold in some grass and weeds. Indeed, when taken to the place of the theft, he went directly to the spot where he had *401thrown the billfold and recovered it himself, and handed it to the sheriff.
His sole defense was that he did not take the property from the person of Gayle, but saw him drop the billfold which appellant then picked up. While Gayle did not know just when the billfold was taken from his pocket he was quite certain it was gone when he went out in the yard. After appellant had testified Gayle was recalled, and testified: “* * * I did not drop my billfold out of my breeches out there, (in yard) * * * I know I did not drop the purse out there because I felt for my purse and the purse was gone. I felt for it when I was going out there. When I was going out I felt back like this (indicating) and it was out of my pocket; the purse was gone.”
The jury had ample evidence upon which to base its finding.
The motion for rehearing is overruled.